Back to Form 8-K Exhibit 10.2 WELLCARE HEALTH PLANS, INC. Summary of Compensation for Non-Employee Directors Effective for the first fiscal quarter following June 12, 2007, the compensation payable to the non-employee members of the board of directors of WellCare Health Plans, Inc. (the “Company”) shall be as follows: · An annual retainer of $37,500, payable quarterly in arrears. · Each non-chair member of the audit committee shall receive an additional annual retainer of $5,000, payable quarterly in arrears. · The chairperson of the audit committee shall receive an additional annual retainer of $10,000, payable quarterly in arrears. · Each non-chair member of the compensation committee shall receive an additional annual retainer of $2,000, payable quarterly in arrears. · The chairperson of the compensation committee shall receive an additional annual retainer of $2,500, payable quarterly in arrears. · Each director shall be reimbursed for customary expenses for attending all board of directors, committee and stockholder meetings. · Directors are also eligible for discretionary grants of equity under the 2004 Equity Incentive Plan (or any other or successor plan).
